Dismissed and Memorandum Opinion filed July 22, 2004








Dismissed and Memorandum Opinion filed July 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00559-CR
____________
 
JEROME
TERRANCE CITIZEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 959,223
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to murder.  In accordance with the terms of a plea
bargain agreement with the State, on May 18, 2004, the trial court sentenced
appellant to confinement for twenty-three years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 22, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).